Citation Nr: 0708734	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  03-34 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision in which 
the RO granted service connection and assigned an initial 30 
percent rating for PTSD, effective November 14, 2002.  In 
June 2003, the veteran filed a notice of disagreement (NOD) 
with the initial rating assigned for PTSD.  A statement of 
the case (SOC) was issued in October 2003, and the veteran 
filed a substantive appeal in November 2003.

In February 2005, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ); a transcript of that hearing is associated with 
the claims file.  

Because the claim on appeal involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board has characterized this claim in light of Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).

In April 2005, the Board remanded this matter to the RO (via 
the Appeals Management Center (AMC), in Washington, DC) for 
further action, to include obtaining additional VA treatment 
records.  After accomplishing the requested action, the 
RO/AMC continued the denial of the claim on appeal (as 
reflected in a December 2005 supplemental SOC (SSOC)) and 
returned the matter to the Board for further appellate 
consideration.

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that in May 
2005, the veteran submitted evidence regarding his service-
connected diabetes mellitus.  The Board construes this 
evidence as raising an informal claim for an increased rating 
for the service-connected diabetes mellitus.  As the RO has 
not yet adjudicated this matter, it is not properly before 
the Board; hence, this matter is referred to the RO for 
appropriate action.


REMAND

Unfortunately, the claims file reflects that another remand 
of the claim on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on the claim 
.

The most recent VA psychiatric examination of the veteran was 
performed in January 2003.  The examiner then indicated that 
the veteran had mild PTSD, but assigned a Global Assessment 
of Functioning (GAF) scale score of 50.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF score of 50 is reflective of serious symptoms and 
impairment (greater than that contemplated in the assigned 30 
percent rating).  The examiner also commented that in 
addition to the usual symptoms of PTSD, the veteran reported 
symptoms that were related to psychosis, including ideas of 
reference and auditory hallucinations.  The examiner 
attributed those symptoms to long-term alcohol use.  It is 
also noted that the examiner indicated that no records were 
available other than a few primary care notes at the 
Philadelphia VA. 

During the February 2005 Board hearing, the veteran asserted 
the his service-connected PTSD has worsened and warrants a 
higher rating.  He testified that his symptoms associated 
with his service-connected psychiatric disorder include 
nervousness, outbursts of anger, impairment of sleep and 
flashbacks.  He testified that he continued to receive 
treatment and medication at both the Vet Center and VA 
Medical Center (VAMC).  

Additional VA treatment records have been associated with the 
claims file since the VA examination was conducted.  Vet 
Center records dated in July and August 2005 indicate that 
the veteran experienced anger episodes as well as anxiety.  A 
May 205 VA outpatient treatment record reflects the veteran's 
report that he had no alcohol use in the previous 12 months.  
The Board further notes that, in the February 2007 Informal 
Hearing Presentation, the veteran's representative argued the 
veteran's PTSD had worsened since the last VA examination and 
that he should be afforded an additional VA examination for 
purposes of establishing the current severity of his PTSD.

To ensure that the record reflects the current severity of 
the veteran's PTSD, the Board finds that a more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluate 
the service-connected disability under consideration.  See  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA 
has a duty to provide the veteran with a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an 
examination too remote for rating purposes cannot be 
considered contemporaneous").  During the February 2005 
hearing, the veteran indicated his willingness to report to a 
VA examination, if needed.

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by a psychiatrist, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
may result in a denial of the claim (as consideration of the 
original claim will be based on evidence already of record).  
See 38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Philadelphia VAMC dated from February 2003 to August 2005 and 
Philadelphia Vet Center records dated from October 2002 to 
August 2005.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent psychiatric records since April 2005, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2006) as regards requests for records from Federal 
facilities. 

The RO should also give the veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).   The RO should also invite the appellant to submit 
all pertinent evidence in his possession, and ensure that its 
notice to the appellant meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)-specifically as regards disability ratings and 
effective dates-as appropriate.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  In 
adjudicating the claim for a higher rating, the RO should 
consider whether "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found), pursuant to Fenderson, is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Philadelphia VAMC and Vet Center all 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's service-connected PTSD from 
August 2005 to the present.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
request that the veteran submit all 
evidence in his possession, and ensure 
that its letter meets the requirements of 
Dingess/Hartman (cited to above), 
specifically as regards disability 
ratings and effective dates, as 
appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
examination, by a psychiatrist, at an 
appropriate VA medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and a 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
necessary tests and studies, (to include 
psychological testing, if warranted), 
should be accomplished (with all findings 
made available by the psychiatrist prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.  

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of:  memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance; 
suicidal ideation; and delusions and/or 
hallucinations.  The examiner should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning scale score that represents 
the level of impairment due to the 
veteran's psychiatric disability, and an 
explanation of what the score means.  

If more than one psychiatric disorder is 
diagnosed, in providing the above-noted 
findings, the examiner should, to the 
extent possible, distinguish 
symptoms/impairment attributable to the 
veteran's service-connected PTSD from 
those attributable to any other diagnosed 
disorder.  However, if it is not 
medically possible to do so, the examiner 
should clearly so state, indicating that 
the findings are with respect to the 
veteran's overall psychiatric impairment.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.  

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
rating in excess of 30 percent for PTSD 
in light of all pertinent evidence and 
legal authority.  The RO specifically 
consider whether staged rating of the 
disability, pursuant to Fenderson (cited 
to above), is appropriate.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the  appeal.  
38 C.F.R. § 20.1100(b) (2006).



